Title: From James Madison to Albert Gallatin, 18 April 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, April 18th, 1807.

Be pleased to issue your warrant on the appropriation for the Contingent expences of the Department of State, for one hundred and fifty dollars in favor of Christopher S. Thom, he being the holder of a bill of Exchange for that sum, dated New Orleans, December 31st. 1806, drawn on me by William C. C. Claiborne Esqr. who is to be charged and held accountable for the same.  I am &c.

James Madison.

